    Case: 1:14-cr-00287 Document #: 347 Filed: 02/26/19 Page 1 of 1 PageID #:1945



                      IN TIIE UNITED STATES DISTRICT COURT
                                     FORTHE
                         NORTIIERN DISTRICT OF ILLINOIS
                                 EASTERN DTVISION

I.INITED STATES OF AMERICA,


Plaintiff(s),
                                                    CaseNo. 14CR287-1
                                                    Judge

WILLIAM N BARR III,

Defendant(s).

                                           ORDER

The amount listed on the Restitution Victim Information List as owed to Bank of America is
reduced by .66 cents.




        l)#/*13ffi_
         4"e/.uCI
Date:
